i

Case 7:18-cV-10204-VB Document 29-1 Filed 02/26/J 9 Page 1 of 4

U`NlTED STA'I`ES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SAMJEL INDIG, MEIR KAHANA, and ROBERT

 

 

KLEIN
Plaintiffs,
DECLARATION IN SUPP()R'I`
~against- OF MO'I`I()N TO DISQUALIB`Y

PLAINTIFF’S COUNSEL
THB VH,LAGE OF POMONA, BRETT YAGEL, Case No.: 18-cv»-10204
LGUIS ZUMMO, LEON HARRIS, and DORIS
ULMAN

Defendants.

_# _P:irsuant to U.S,C. 1746, I, Louis Zumrno, declare under penalty of perjury as follows:

1. lam a defendant herein and the Building Inspector for the Viilage ofPomona. l make ,
this declaration in support of defendants’ motion to disqulify Schlam, Stone & Doian, LLP,
attorneys for plaintiffs

2, On August 1, 2018 l gave a deposition in Tal Properties of Pornona, LLC against
Village of Pomona, et al Which was pending in Rockiand Suprenie Conrt. Plaintiff was
represented therein by the firm of Savad Churgin. l was a named defendant therein and was
represented by Doris Uiman in her capacity as Viliage Attorney. Avrohorn Manes (hereinafter
“Manes”), the principal of Tai Properties was also present

3. On the day of the deposition Mr. Manes had a conversation with me outside of the
presence of Ms. Uhnan recommending that l have a meeting with hiln. Thereat’ter, l received
daily entail messages from Manes teliing me that he thought l Was a good guy and that he thought
l Was taking the heat for the members of the Board of Trustees and the Viiiage Attorney, and
asking me to meet with him.

4 l ignored these elnails initially, butI finally agreed to meet with Manes at his horne on

 

Case 7:18-cV-10204-VB Document 29-1

East Court in the Village of Pomona sometime during the second week of August, 2018. Ms.
Ulnian was not present nor did she have knowledge ofthe meeting

5. Manes said he believed that the Mayor had ordered me to issue violations targeting
01thodox .iewish property owners in the Viliage. He further claimed that he had 1500 hours of
tapes proving that Or'thodox Jewish property owners Were targeted and that there were 60
residents ready to bring discrimination lawsuits against both the Village and me personally He
also advised me that he was paying all the legal fees for Rohert Kiein. Robeit Klein is one oi` the
plaintiffs in this litigation

6. Mr. Manes stated that he thought the targeting was not my fault and that he was
willing to pay a lawyer to represent rne in all the discrimination lawsuits in Which l am a named
defendant and seel was held harmless provided l agree to give testimony against the Mayor and
Village Attorney. He also continuously asked me for an email that he claimed l had in which he
claimed the Mayor had called Noreen Shea, a Deputy Village Clerlc at that time, a “.lew Lover”. l
do not have nor have l ever seen the email described by Manes, and have no knowledge it` it even
exists

7. l was concerned about being sued personally l cannot afford costly legal fess er to
pay a large judgment Manes said he would dod me a “whistle blower” lawyer to represent me
personally and protect me personally nom all litigationl Manes agreed to pay all legal fees and
costs associated with this representation

8. Manes subsequently contacted me and advised me as to the date and location for a
meeting he had arranged With Gienn .Iones, the lawyer Manes had selected On Augost l?, 2018 l

met with Glenn Jones, Esq. At his office at 43 Wall Street in Manhattan. Mr. J ones discussed the

violations Manes claimed were improper

Filed 02/26/

 

19 Page 2 of 4

 

Case 7:18-cV-10204-VB Document 29-1

9. On September 4, 2018 l received both an engagement letter (a copy of which is
attached hereto as Exhil)it A) and a Settlement and Cooperation Agreement (a copy of which is
attached hereto as Exhihit B). Of note is the fact that the engagement letter specifically calls for
payment of the lawyer’s bills to be by Mr. Manes. See Bxhibit A at p. 2. Of further note is that
there is a large blank space in the copy forwarded to me. See Exhibit A at p. 3. 'l`he Settleinent
and Cooperation Agreement forwarded me covered among other things litigation in which l was
represented by Ms. Ulman, The agreement provided that l was to turn over all text messages,
emails and documents in any way relating to the pending litigation as well as any future
litigation ln exchange, lwas to receive as to claims against me personally as well as
indemnification for any legal fees and that he was entitled to select my lawyers See Exhihit B.

10. I objected that l was apparently being required to turn over my work phone which is
Village property Thereafter, on September 19, 2018 l received an amended agreement dated
Septeml)er 16, 2018 and signed by Manes purporting to remove the requirement that l turn over
my work phone. See Exhibit C attached hereto at page l.

ll. In the last week of Septernber, 2018 linet with Manes’ attorneys, Bradley Nash, Esq.
and his partner Soloinon Klein, Esq. Both of the firm Schiain Stone & Dolan, LLP, at an office
located at 400 Rella Blvd in Suffern, NY. Mr. Jones was also present Mr. Manes was on speaker
phone for a part of the tirne. Ms. Ulrnan was not aware that the meeting was transpiring At this
meeting Nash and Solornon Klein attempted to frighten and intimidate me. Mr. Nash advised me
that l was required to turn over to him my work phone owned by the Village. They asked me for
Village documents and emails and questioned me for over 3 hours. They told me to sign the
Cooperation Agreeinent at that meeting, but l told them l would not since l had to think about it.

Nash further told me that he had had a number of conversations With Noreen Shea, the former

Filed 02/26/

 

_19 Page 3 of 4

 

Case 7:18-cV-10204-VB Document 29-1 Filed 02/26/ L9 Page 4 of 4

Deputy Village Clerl<, and that he received documents from her. He further asked me repeatedly
about the entail he claimed Noreen Shea had referred to from the mayor purportedly calling her a
“}ew Lover”. To the best of my knowledge, there is no transcript or recording of this meeting

1 declare the foregoing is true and correct Executed this Q/ day of Febraary, 2019

 

M tours

 

 

